June 2, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          WENDY CUEVA, Appellant

NO. 14-15-00206-CV                          V.

    APTDF, LTD D/B/A DEERFIELD APARTMENTS, DFAPT, INC., AND
      SANTOS TORRES A/K/A JOSE RAUDALES TORRES, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee, APTDF, LTD
d/b/a Deerfield Apartments, DFAPT, Inc., and Santos Torres a/k/a Jose Raudales
Torres, signed, November 3, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Wendy Cueva, jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.